Citation Nr: 1736070	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran had active service from June 1963 to March 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.    

With regard to the Veteran's claim of entitlement to service connection for PTSD, the Board finds that the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable.  In Clemons, the Court held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Id.  VA treatment records show treatment for depression and PTSD.  Thus, the Veteran's claim for service connection for PTSD is deemed to include any acquired psychiatric disability, and has been recharacterized as reflected on the title page of this instant document. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for PTSD due to a traumatic event in active service.  The Veteran asserts that while serving aboard USS Midway, a fellow crewman was caught in an elevator and was crushed to death in 1964.  The Veteran stated that he felt guilty, distressed and depressed because he felt that he should have saved him.  See the April 2015 PTSD stressor statement.  The Veteran's service personnel records verified that the Veteran was assigned to USS Midway from November 1963 to April 1966.  The Veteran submitted information from the internet about USS Midway and this information indicates that on USS Midway, the number 3 elevator was destroyed and lost during extremely heavy seas.  There was no report of any deaths.  The USS Midway history from the internet site www.midwaysailor.com indicates the following: 

"Midway made her fourteenth and sixth straight WESTPAC deployment in November 1963.  Her most significant improvement was increased jet fighter capacity with the addition of Mach 2.2E-4B Phantom Ils.  She returned to Alameda in May 1964 to replace the number three elevator which had been destroyed and lost during extremely heavy seas.  This incident happened while Midway was taking on supplies, using the elevator as the transfer point.  A wave hit the elevator, lifting it and cocking it in the runners.  The wave partially went over the elevator, nearly washing off the sailors who were moving supplies.  A second wave hit the elevator, causing it to drop to the bottom of the runners, lifted it higher, and then dropped it, snapping the cables.  The elevator fell behind the ship and eventually sunk."

The Board finds that it is not clear from the record what the source is for the above excerpt and information about USS Midway; the source for this information is not reported on the excerpt submitted by the Veteran and the www.midwaysailor.com website does not list the source.  The record shows that the RO requested verification of this stressor thru the United States Army and Joint Services Records Research Center (JSRRC).  The JSRRC indicated that the Naval History & Heritage Command (NHHC), Washington Navy Yard, D.C., the custodian of US Navy ships histories, does not maintain a 1964 command history for USS Midway (CVA-41).  The NHHC reviewed the May and June 1964 deck logs for USS Midway, and the deck logs were negative for evidence of any mechanical problems with any of the ships elevators.  See the February 2016 response from DPRIS.  

The Board finds that the AOJ should give the Veteran another opportunity to provide information and/or evidence pertaining to the alleged stressor event.  The AOJ should ask the Veteran to identify the source of the information about USS Midway (and the elevator accident in 1963 or 1964) that was provided from the www.midwaysailor.com website.  The AOJ should notify the Veteran that he may secure and submit evidence from alternative sources, to include "buddy" statements. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask the Veteran to identify the source of the information about USS Midway (and the elevator accident in 1963 or 1964) that was provided from the www.midwaysailor.com website.  Instruct the Veteran that he may secure and submit evidence from alternative sources, to include "buddy" statements, and ask the Veteran to provide any other information and/or evidence pertaining to the alleged stressor event.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the claim for service connection for a psychiatric disorder to include PTSD based on the entirety of the evidence.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

